DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Restriction/Election Response – Retained for the Record
Applicant's election with traverse of Group II, claims 6, 8-10, 14, 23, 26, 28, 30, 45, 55 and 57-60 in the reply filed on 7/30/2019 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search and/or examination burden.  This is not found persuasive because at least for Groups I and IV, directed to methods, there would be an additional undue search and examination burden, at a minimum to address issues of enablement and possibly written description with regard to methods for preventing, and also for treating, a medical condition commensurate with the scope of the genus of synthetic oligomers claimed according to formula Ia or Ib. This additional burden also relates to claims 62 and 63 regarding modulating androgen receptor activity in a human cancer cell in which such receptor is present, at least given the scope of the genus.  That the classification is the same for the groups is not dispositive. 
Upon further consideration, the restriction between Group II and Group III is withdrawn, and claim 7 is examined with Group III. Claim 7, the only claim of Group III, does not require an androgen receptor modulator moiety in its structure, and any reference(s) suitable for rejecting Group II also would be suitable for Group III, the rejection(s) not requiring undue search and/or examination.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 2, 62 and 63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/30/2019.
Applicant’s provisional election as a species for initial examination with traverse also is acknowledged. However, upon further consideration, including in view of the scope of the relevant prior art, this requirement to elect a species is withdrawn.

Priority

PCT/US2013/036719 Claims Priority from Provisional Application 61624865, filed 04/16/2012.

Claim Rejections - 35 USC § 112
Response to Arguments
Applicant’s arguments, see page 21, filed 2/26/21, and claim amendments, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, indefiniteness rejection of claims 6, 8, 10, 14, 23, 30, 55, 57, and 60 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, indefiniteness rejection of claims 6, 8, 10, 14, 23, 30, 55, 57, and 60 has been withdrawn. 

Applicant’s arguments, see pages 21-22, filed 2/26/21, and claim amendments, with respect to the 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, rejection of claim 8 have been fully considered and are persuasive.  The 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, rejection of claim 8 has been withdrawn.

Applicant’s arguments, see pages 22-26, filed 2/26/21, and particularly the claim amendments, with respect to the 35 U.S.C. 102 rejection of claims 6, 8, 10, 14, 23, 30, 55, 57 and 60 as anticipated by Holub have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of claims 6, 8, 10, 14, 23, 30, 55, 57 and 60 as anticipated by Holub has been withdrawn. 

Claim Rejections – 35 USC § 102
Applicant’s arguments, see page 22, filed 2/26/21, and claim amendments, with respect to the 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, rejection of claim 10 have been fully considered and are persuasive.  The 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, rejection of claim 10 has been withdrawn. 



Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code, specifically 35 USC 103, not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments, see pages 25-26, filed 2/26/21, and particularly the claim amendments, with respect to the rejection(s) of claim(s) 26 and 58 under 35 USC 103 over Holub in view of Handl have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of references as set forth below that address the latest amended claim set.
Applicant’s arguments, see pages 26-27, filed 2/26/21, and particularly the claim amendments, with respect to the rejection(s) of claim(s) 6, 28, 45 and 59 under 35 USC 103 over Holub in view of AS have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of references as set forth below that address the latest amended claim set.

1.	Claim(s) 6, 14, 23, 26, 30, 55, 57, 58, and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Bioconjugation to Functionalize Peptidomimetics: Peptoid-based Selective Estrogen Receptor Modulators, Justin M. Holub, Dissertation September 2009, 244 pages (HolubThesis, previously cited and provided 6/21/2016 in parent 14394996), in view of Kampa et al., Steroids 73 (2008) 953-960 (Kampa), Papadopoulou et al., Molecular Cancer 2008, 7:88, 13 pages (Papa) and Handl et al., Hitting multiple targets with multimeric ligands, Expert Opin. Ther. Targets (2004) 8(6) 565-586 (Handl, previously cited and provided), as evidenced by Bennett et al., Structure 1997 Vol. 5 No. 6, pp 799-812 (Bennett).


    PNG
    media_image1.png
    154
    477
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt thereof, and stereoisomers, isotopic variants and tautomers thereof; both 1a and 1b encompassing peptoid multimers as defined by the variables of the formulae, including that they have 2 to 40 monomers comprising an androgen receptor modulator moiety (ARMM) according to formula II:

    PNG
    media_image2.png
    758
    634
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    348
    480
    media_image3.png
    Greyscale

Regarding the scope of the above AR formulae, AR encompasses testosterone when Z=O, R4=H, and R5 and R6 each is a methyl unsubstituted alkyl, based on comparison with the testosterone structure as set forth by Bennett:

    PNG
    media_image4.png
    388
    1206
    media_image4.png
    Greyscale

The 2/26/21 claim amendments provide that 2 up to 40 monomers comprise an androgen receptor modulator moiety (ARMM) according to formula II; previously this was at least one up to 40 monomers. Accordingly, the claim is directed to constructs comprising anywhere from 2 to 40 androgen receptor modulator moieties but excluding the particular examples of Holub (previously cited, no longer a cited prior art reference) depicted in Figure 2 – Chem. 5 because it only has one ARMM, and Chems. 6 and 7 because they meet the negative proviso after accounting for typographical errors (the Oxygens and the –OH in Chem. 6, and the single Oxygen in Chem. 7).
As a consequence of such amendments, HolubThesis is applied as the primary reference.
HolubThesis teaches the following in its Introduction, pages 5 to 7:

synthetic organic chemists interested in efficient ligation strategies, and with
bioorganic chemists, who appreciate the biological relevance of the triazole
functionality.11,12 In fact, triazoles bear a strong physicochemical resemblance to
amide bonds due to their relative planarity and strong dipole moment.13 In part
due to its similarity with the peptide bond, the triazole linkage has found
particularly broad use in the field of peptidomimetics. The CuAAC reaction has
been employed for diverse synthetic applications such as ligating
peptidomimetic oligomers via triazole linkages; generating ordered
peptidomimetic “foldamer” architectures; and cyclizing linear peptidomimetic
oligomers.14-16 Additionally, the CuAAC has proven to be a particularly
effective technique used to conjugate multiple bioactive pendant groups to
oligomeric scaffolds, generating multivalent displays (Scheme 1.2).17

Multivalent interactions are classified by the simultaneous binding of
multiple recognition elements on one entity to multiple receptors on another.
Nature uses multivalency to enhance the binding affinity of ligands that would
otherwise have relatively low binding constants. Because multivalent constructs
present multiple copies of a receptor-binding element, they can bind to receptors
with high avidity, potentially serving as potent effectors that stimulate biological
responses.18 Cell surfaces abound with receptors that dimerize or oligomerize to
produce biological effects.19 By design, multivalent ligands are able to interact 
with receptors thorough many possible binding mechanisms, which include
chelate effects, receptor clustering, subsite binding, and steric stabilization.20 It
has been hypothesized that the binding modes of multivalent ligands result from
their scaffold architecture and orientation of recognition elements.21
Consequently, varying the structural features of multivalent constructs, such as
valency, density, or arrangement of binding epitopes (Figure 1.1), can influence
their biological activity. In an effort to understand the complex binding modes
and therapeutic effects of multivalent constructs, bioorganic chemists have
designed complex molecular architectures that site-specifically display
molecular recognition elements along linear, cyclic and globular scaffolds.22-24

Peptoids, N-substituted polyglycines (Figure 1.2), provide a convenient
scaffold to design multivalent constructs. Peptoids are linear, sequence-specific,
peptidomimetic heteropolymers that benefit from an efficient solid-phase
oligomerization procedure.25,26


    PNG
    media_image5.png
    581
    1138
    media_image5.png
    Greyscale



HolubThesis thus teaches motivations for multimerization of recognition elements, including ligands that would otherwise have relatively low binding constants, and a synthetic approach to obtain precise oligomers. Figure 1.1 teaches examples of ligand orientations along a linear construct that includes up to six ligands. These are diagrammatic representations, and are not limiting. Further, Scheme 3.2 shows iterative additions, three for each peptoid chain elongation, to increase length, and elsewhere the teachings indicate one may choose with what to elongate to obtain a desired spacing, e.g., page 31, bottom, page 122, top, page 135. Also, Figure 6.1 and page 153 teach spacing of estradiol moieties spaced between the N and C termini of peptoid oligomers by 5, 8, and 14 monomer units respectively, each of peptidomimetic oligomers 35, 36 and 37 comprising only two active estradiol moieites.  
HolubThesis also teaches the same claimed peptoid based on glycine modification that is reacted to provide spaced steroids, having linker length falling within claim 6’s L1’s m1’s 1 to 10 and meeting L2’s single bond, see page 158 for example, however, these are estradiols and are not generally recognized as ARMMs.
HolubThesis thus teaches the advantages of multimers, including within the range of 2 to 40 monomers of a ligand, and teaches the same peptoid backbone as claimed in claim 6, however does not teach that the appended ligands are ARMMs.

Kampa teaches that both estrogens and androgens are associated with membrane steroid receptors, and suggests that further elucidation of these gene signatures could lead to improvement in clinical practice. This provides a motivation to evaluate androgen ligands, such as testosterone, and their respective effects on cell metabolism, particularly in clinical settings involving prostate cancer for androgens.
Papa, more specifically, teaches that membrane androgen receptor activation triggers down-regulation of PI-3K/Akt/NF-kappaB activity and induces apoptotic responses via Bad, FasL and caspase-3 in DU145 prostate cancer cells, Title. Papa evaluated testosterone-albumin conjugates, as such androgen derivatives are non-permeable and do not bind to an internal androgen receptor, page 2, Background.  The Conclusion on page 1 states, “Collectively, our results provide novel mechanistic insights pointing to specific proapoptotic molecules controlling membrane androgen receptors-induced apoptotic regression of prostate cancer cells and corroborate previously published observations on the potential use of membrane androgen receptor-agonists as novel anti-tumor agents in prostate cancer.”
Further supporting the more specific teachings of HolubThesis as to multimerization of estrogen steroids on its N-substituted glycine-based oligomer, Handl broadly teaches the value and various approaches of multimerization of biological ligands (see Introduction, section 1.2, and elsewhere).  
Among the benefits of multimerization of biological ligands taught by Handle is hitting multiple targets, Title, also stating on page 566, right column, “The use of multivalency in drug design and development also has been investigated. Multiple reports have shown that multivalent ligands improve 
Handl, page 569 right column, importantly teaches, “In addition to the optimum linker length and rigidity, a further design consideration is the ligand density, defined as the number and proximity of the ligands as they are organised on the backbone scaffold. The density of the ligands influences not only the apparent total ligand binding affinity [37], but also determines the ability of a multimeric ligand to cluster receptors [38].” From page 569 bridging to page 570 Handl continues with generalizations from particular prior research, “When multiple multivalent ligands were constructed with differing binding densities, it was observed that additional binding events were not permitted with extremely high receptor densities due to steric hindrance. In contrast, polymers constructed with lower densities displayed the most efficient binding per residue due to better ligand spacing. However, a higher ligand density may incur desirable results, such as faster rates of cluster formation, greater numbers of receptors clustered per epitope, or decreased distances between the binding elements [38].”
Based on the teachings of Handl also considering the constructs and results of HolubThesis, one skilled in the art would reasonably recognize that using the synthetic approach of HolubThesis allows for multiple arrangements and lengths of synthetic oligomers, including placing steroid receptor moieties adjacent to one another or separated by multiple monomers to space such moieties apart, and that Handl essentially invites such person skilled in the art to vary the arrangements in order to optimize and obtain oligomers with improved performance in binding to target receptors. Given the breadth of Handl’s examples, the rationale of applying the teachings of Handl to the synthesis scheme of HolubThesis would be applicable to use of any steroid hormone moieties.
Based on these collective teachings, fueled in particular by the encouraging results of Papa for treating prostate cancer, one of ordinary skill in the art would have substituted androgens, i.e., ARMMs, for the estrogens in HolubThesis to develop more effective assemblies of ARMMs (these also more diverse in numbers of testosterone molecules per oligomer and arrangements thereon than Papa’s testosterone-BSA) to evaluate for treating prostate cancer, and/or for further elucidation of the 
1. HolubThesis teaches a synthetic oligomer based on N-substituted glycine monomers which differs from the claimed synthetic polymer by having estrogens rather than androgens attached thereto;
2. Kampa and Papa teach that androgens such as testosterone and their functions were well known in the art. Kampa also associated both estrogens, as taught by HolubThesis, and androgens, with membrane interactions that led to effects not observed in the traditional genomic pathway (Kampa page 954). Papa particularly taught a positive therapeutic role for testosterone when it interacted with membrane androgen receptors on hormone refractory prostate cancer cells.
3. Given the encouraging results of Papa, one of ordinary skill in the art could have substituted one known element for another, and also in view of the teachings of Handl as to approaches to varying key factors in multimerization, the results of the substitution would have been predictable.
Accordingly, claim 6 would have been obvious.
Claim 14 would have been obvious because formula IVa encompasses testosterone and the remaining structure thereof is rejected under claim 6.
Claim 30 would have been obvious because HolubThesis teaches substituted alkyl R1 equivalents, see Scheme 3.2 page 63, Figure 5.1 page 127.
Claim 55 would have been obvious because HolubThesis teaches N-terminus H and C-terminus NH2, see for example Figure 5.1 page 127.
Claim 60 would have been obvious because HolubThesis teaches its purified products being soluble in ethanol, page 126, this a pharmaceutically acceptable carrier.
Claim 23, which encompasses wherein the ARMM is testosterone per IVa’ and provides alternative spacings for this per formula VII, also would have been obvious because considering the teachings of spacing of active agents as clearly taught in Handl, which also teaches the importance of appropriate linkers, it would have been within the skill and interest of one of ordinary skill in the art to conduct routine optimization and arrive at such spacings/ARMM density, see MPEP 2144.05 II.  There would have been a reasonable expectation of success given the knowledge of the presence of 
Claim 57, directed to a species of the subgenus of claim 23, also would have been obvious based upon routine optimization in view of the references’ teachings, particularly those of HolubThesis and Handl.  More specifically, given the differing results of HolubThesis for different lengths of oligomers carrying a different steroid type, and given the teachings of Kampa regarding membrane-associated androgen receptors, and of Handl on the importance of spacing active agents with appropriate linkers, arriving at the species of claim 57 would have been reasonably motivated by the combined teachings, and there would have been a reasonable expectation of success given the knowledge of the presence of membrane-associated androgen receptors, and also the lack of specific metrics and conditions of therapeutic performance in the claim.
Similar to claim 23 but more complex in arrangement, claim 26 is directed to the synthetic oligomer according to claim 6, wherein the oligomer is according to formula VIII:

    PNG
    media_image6.png
    201
    650
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    789
    638
    media_image7.png
    Greyscale

This formula provides for various spacings of the R3, which encompasses testosterone – encompassed by IVa’, and other androgen receptor moieites, and it is noted that the R1s of formula VIII per claim 6 are interpreted such that they also may be androgen receptor moieites based on claim 6 
HolubThesis does not teach its variations of the structures comprising testosterone, however as set forth above Kampa and Papa provide such teachings and motivations.  
Handl broadly teaches the value and various approaches of multimerization of biological ligands (see Introduction, section 1.2, and elsewhere).  
Among the benefits of multimerization of biological ligands taught by Handle is hitting multiple targets, Title, also stating on page 566, right column, “The use of multivalency in drug design and development also has been investigated. Multiple reports have shown that multivalent ligands improve the targeting and binding affinities relative to the monomer. To date, most multimeric ligands have been homomultimers, meaning that they contain multiple identical ligands targeted to the same binding entity. Multimeric ligands can increase the binding specificity and affinities of drugs for their target.
Handl, page 569 right column, importantly teaches, “In addition to the optimum linker length and rigidity, a further design consideration is the ligand density, defined as the number and proximity of the ligands as they are organised on the backbone scaffold. The density of the ligands influences not only the apparent total ligand binding affinity [37], but also determines the ability of a multimeric ligand to cluster receptors [38].” From page 569 bridging to page 570 Handl continues with generalizations from particular prior research, “When multiple multivalent ligands were constructed with differing binding densities, it was observed that additional binding events were not permitted with extremely high receptor densities due to steric hindrance. In contrast, polymers constructed with lower densities displayed the most efficient binding per residue due to better ligand spacing, However, a higher ligand density may incur desirable results, such as faster rates of cluster formation, greater numbers of receptors clustered per epitope, or decreased distances between the binding elements [38].”
Based on the teachings of Handl also considering the constructs and results of HolubThesis and the other references applied to claim 6, one skilled in the art would reasonably recognize that using the HolubThesis synthetic approach, as modifiable by Kampa and Papa which teach that androgens such as testosterone, allows for multiple arrangements and lengths of synthetic oligomers, including placing androgen receptor moieties adjacent to one another or separated by multiple monomers to space such 
Given that formula VIII of claim 26 encompasses multiple possible arrangements of androgen receptor moieties including a wide range of possible spacer/linker monomers, claim 26 essentially claims a range of synthetic oligomers having such wide range. It would have been obvious to apply the teachings of HolubThesis in view of Kampa, Papa and Handl to develop, synthesize and evaluate multiple constructs that would fall within what is claimed by formula VIII of claim 26 based upon the above rationale because Handl clearly teaches the possible advantages of particular active agent numbers, spacings and linkers there between, so supports routine optimization. Further regarding the range of constructs encompassed by claim 26, MPEP 2144.05 II states, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
Accordingly, claim 26 would have been obvious to one of ordinary skill in the art at the time of the invention. 
Claim 58 is directed to the synthetic oligomer according to claim 6, wherein the oligomer is according to formula XII:

    PNG
    media_image8.png
    452
    628
    media_image8.png
    Greyscale

Claim 58 limits the species of formula Ia of claim 6 to two specific structures, each having only two androgen receptor moieties that are spaced apart either by 5 or by 8 particular non-androgen receptor moiety monomers. 
HolubThesis, even considering Kampa’s and Papa’s provide relevant teachings and motivations, do not teach does not teach these particular structures.  
However, as set forth above, Handl teaches the goal of optimizing linkers and density of ligands. Based upon the rationale of applying the teachings of Handl to the synthesis approach of HolubThesis when applying this to ARMMs as motivated by Kampa and Papa, as for claim 26 above it would have been obvious to vary the arrangements in order to optimize, by routine optimization, and obtain oligomers with improved performance in binding to target receptors because Handl clearly teaches the possible advantages of particular active agent numbers, spacings and linkers there between, so supports routine optimization.  Further regarding the two constructs encompassed by claim 58, MPEP 2144.05 II states, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the 
Accordingly, claim 58 would have been obvious to one of ordinary skill in the art at the time of the invention.
There would have been a reasonable expectation of success given the specific teachings of the references, and further including the benefits of multimerization broadly taught by Handl, in that combining the teachings as needed would likely, upon sufficient routine optimization, have provided effective oligomers.

2. 	Claim(s) 8, 10, 67 and 68 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Bioconjugation to Functionalize Peptidomimetics: Peptoid-based Selective Estrogen Receptor Modulators, Justin M. Holub, Dissertation September 2009, 244 pages (HolubThesis, previously cited and provided 6/21/2016 in parent 14394996), in view of Kampa et al., Steroids 73 (2008) 953-960 (Kampa) Papadopoulou et al., Molecular Cancer 2008, 7:88, 13 pages (Papa) and of Handl et al., Hitting multiple targets with multimeric ligands, Expert Opin. Ther. Targets (2004) 8(6) 565-586 (Handl), as evidenced by as evidenced by Bennett et al., Structure 1997 Vol. 5 No. 6, pp 799-812 (Bennett), and further in view of Presolski et al, Curr. Protoc. Chem. Biol. 3:153-162, 2011 (Preslolski).

HolubThesis in view of Kampa, Papa and Handl as evidenced by Bennett is applied to claim 6 above.
Claim 8 further limits the claim 6 modulator structure by requiring Q1 is N and Q2 is C.
Claim 67 further limits the claim 6 modulator structure by requiring Q1 is C and Q2 is N.
The relevant structure of claim 6 is as follows, the ring therein formed by a copper-catalyzed azide-alkyne cycloaddition reaction:

    PNG
    media_image9.png
    247
    158
    media_image9.png
    Greyscale

HolubThesis teaches generally “Azide- or alkyne-containing moieties installed as peptoid side chains may potentially be used as reactive sites to conjugate diverse alkyne or azide-functionalized pendant groups,” page 7, but does not specify the resultant difference in structure.
Presolski teaches specific procedures for achieving copper-catalyzed azide-alkyne cycloaddition reaction, which in the Abstract it teaches is widely used for the connection of molecular entities of all sizes.
At page 154 Presolski teaches, “The basic procedure below describes the ligation of a functional (“cargo”) azide to a biomolecule-alkyne. It can be used equally well in the reversed sense (biomolecule-azide + cargo-alkyne), and the cargo can also be a biomolecule.” Figures 1 and 2 clearly demonstrate that the reactant comprising the alkyne binds to the carbon of the resultant formed ring, whereas the reactant comprising the azide binds to one of the nitrogens of the resultant formed ring.
Following the teachings of Presolski reinforces the more general teaching of HolubThesis, and makes clear that it was known in the art that selecting which reactant had the alkyne or azide was a matter of routine selection, the reaction would proceed for either alternative, so that the particular resultant structure of claim 8 or of claims 67 or 68 each would have been an obvious choice among two known alternatives.
As such, because Presolski teaches two alternatives each of which would result in similarly resulting product, and can be used “equally well”, so that one of ordinary skill in the art would recognize one could readily substitute one for the other and obtain similar results, claims 8, 67 and 68 would have been obvious.

There would have been a reasonable expectation of success given the clear teachings of Presolski as to how choosing which reactant had the alkyne or azide would result in a correspondingly altered resultant ring structure.

3. 	Claims 28, 45 and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Bioconjugation to Functionalize Peptidomimetics: Peptoid-based Selective Estrogen Receptor Modulators, Justin M. Holub, Dissertation September 2009, 244 pages (HolubThesis, previously cited and provided 6/21/2016 in parent 14394996), in view of Kampa et al., Steroids 73 (2008) 953-960 (Kampa) Papadopoulou et al., Molecular Cancer 2008, 7:88, 13 pages (Papa) and of Handl et al., Hitting multiple targets with multimeric ligands, Expert Opin. Ther. Targets (2004) 8(6) 565-586 (Handl), as evidenced by Bennett et al., Structure 1997 Vol. 5 No. 6, pp 799-812 (Bennett), and further in view of Adessi and Soto, Current Medicinal Chemistry, 2002, Vol. 9, No. 9, 963-978 (AS, previously cited and provided).
The teachings of HolubThesis, Kampa, Papa and Handl as evidenced by Bennett is applied to claim 6 above.
Claim 28, depending from claim 6 and more narrowly directed to a cyclized peptide oligomer having more limited subgenera of the appended moieties, all linked via a triazole approach.
While HolubThesis teaches cyclic forms of its peptidomimetic synthetic oligomers, see Table 4.1 page 94, these are made cyclic by use of CuAAC reaction, rather than linking ends by standard peptide synthesis techniques.
AS, section entitled Peptoids, page 970, teaches that another approach to increasing metabolic stability is the used of peptoids, where the side chain of a peptide normally attached to the alpha carbon is switched to the Nitrogen position.
AS, Conclusion, page 974, states, “The main goal of peptide medicinal chemistry is to transform a prototype peptide into a pharmacologically useful drug that is metabolically stable and is able to reach its target organ. In this article, we have reviewed some of the most promising strategies for reaching this Most peptides that have been successfully stabilized against proteolysis have undergone several types of chemical modifications, which mask protease recognition or cleavage sites.” (emphasis added)
AS teaches forming cyclic analogues “represents another widely used strategy to increase peptide stability and potency” (page 967 under heading Cyclization, which fully supports the significance of following this approach), on page 968 teaches that synthesis of homodetic cyclic peptides – where the linkage that contributes to the ring is a peptide bond, often is preferred.  AS on page 968 teaches, “A ring may be formed via cyclization of the amino- and carboxy-groups of the N- and C-termini, forming a head-to-tail cyclic peptide linked by an amide bond.”
HolubThesis’ species are peptoids per the above definition in AS, and given the concluding teaching and suggestion in AS to have several types of modifications, because the fact per AS that cyclization is widely used and would have been considered an approach reasonably likely to succeed, motivated by improving stability and bioavailability, including using the preferred homodetic approach to cyclization explicitly taught by AS, the cyclized structure of claim 28 would have been obvious.
Based on the same rationale, claim 45 depending from claim 6 and more narrowly directed to a cyclized peptide oligomer having more limited subgenera of the appended moieties, all linked via a triazole approach, also would have been obvious because AS clearly teaches cyclized forms, and HolubThesis in view of Kampa and Papa as above makes obvious the oligomer in which testosterone is the ARMM, and that meets formula IVa’ of claim 45 where z=Oxygen, R4=H, R5 and R6 are methyls alkyl chains, and m1=3. 
Claim 59, depending from claim 6 and more narrowly directed to a cyclized peptide oligomer of formula XIII, a testosterone steroid linked via a triazole with iterative v values for repeats of the testosterone and two additional monomers not bearing a steroid, also would have been obvious because as above AS clearly teaches cyclized forms, including the preferred homodetic form, and HolubThesis in view of Kampa and Papa as above makes obvious the oligomer in which testosterone is the ARMM, and that meets formula XIII of claim 45 where z=Oxygen, R4=H, R5 and R6 are methyls alkyl chains, and m1=3. 
There would have been a reasonable expectation of success given the skill in the art as exemplified by the cited references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6, 14, 23, 26, 30, 55-58 and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 9 and 16 of U.S. Patent No. 8524663, in view of .
Claim 16 of issued ‘663 teaches the linear oligomer of claim 1 wherein the backbone comprises N-substituted glycine monomers, claim 1 itself teaching a linear oligomer comprising a plurality of identical backbone-attached pendant groups, wherein each of the identical backbone-attached pendant groups is attached to the backbone via a triazole linkage group. Instant claim 6 formula Ia is directed to synthetic oligomers that are linear and where the backbone comprises N-substituted glycine monomers, these having from 2 to 40 of from 2-45 of the monomers comprising an androgen receptor of formula II, this encompassing testosterone.
Claim 16 of issued ‘663 does not particularly teach 2-45 monomers of its linear oligomers, however claim 3 teaches wherein the oligomer comprises between 2-100 monomers and claim 4 teaches wherein the oligomer comprises between 2-25 monomers, respectively encompassing and overlapping with instant claim 6’s range of 2-45 monomers.
Neither claims 1, 3, 4 or 16 of the ‘663 teach the type of ARMM pendant groups of instant claim 6, but claim 9 of the ‘663 teaches wherein the backbone-attached pendant groups comprise steroid hormone receptor ligands.
Since dependent claims 3, 4, 9 and 16 of the ‘663 involve narrowing the breadth of its claim 1 linear oligomer comprising a plurality of identical backbone-attached pendant groups and are not directed to independent and distinct species, it would have been obvious to combine these features.
While claim 9 teaches wherein the backbone-attached pendant groups comprise steroid hormone receptor ligands, none of these claims teach wherein the pendant groups are ARMMs of claim 6 formula II, a subgenus of steroid hormone receptor ligands that includes testosterone.
Kampa and Papa teach that androgens such as testosterone and their functions were well known in the art. Kampa also associated both estrogens, such as listed in the ‘663 claim 10, and androgens, with membrane interactions that led to effects not observed in the traditional genomic pathway (Kampa page 
Because such motivating teachings of Kampa and Papa would have motivated one or ordinary skill in the art to use an ARMM type steroid hormone, it would have been obvious to modify the structures of the ‘663 to synthesize with ARMMs rather just with more specifically claimed estrogen steroids.
Further, Handl, teachings incorporated from the rejection above, clearly teaches and suggests optimizing the ligand density and linker length.
Additionally, Shabsigh, Introduction first sentence, clearly teaches that “Testosterone therapy has been administered for male hypogonadism for decades1-4 and has seen increasing use in part because of the availability of well-tolerated testosterone formulations.” Regarding safety, in the Abstract Shabsigh states, “Of studies that met inclusion criteria, none demonstrated that testosterone therapy for hypogonadism increased prostate cancer risk or increased Gleason grade of cancer detected in treated vs untreated men.”
Because there was a need for testosterone therapy for male hypogonadism as taught by Shabsigh, as well as for therapies suggested by Kampa, and given the advantages of increased effect when ligands are properly joined as multimers per Handl, it would have been obvious to select an androgen receptor modulator moiety as the type of steroid hormone ligand of the ‘663 claim 9. The rationale is to provide an improved, more effective multimeric form of testosterone to treat male hypogonadism, or prostate cancer, this having a reasonable expectation of success given the teachings and examples of Handl.
Accordingly claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 4, 9 and 16 of the ‘663 in view of Kampa, Papa, Handl and Shabsigh.
Based on claims 1, 3, 4, 9 and 16 of the ‘663 in view of Kampa, Papa, Handl and Shabsigh, the following claims also are rejected on the ground of nonstatutory obviousness-type double patenting: claim 14, based on Kampa and Papa teaching testosterone, which corresponds to formula IVa where z=Oxygen, R4=H, R5 and R6 are methyls alkyl chains, and m1=3, claim 23, considering optimizing variations in view of Handl, employing the common structure of the ‘663 claims 1, 3, 4, 9 and 16, where .

Claims 8, 10, 67 and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 9, 16 and 18 of U.S. Patent No. 8524663, in view of Kampa et al., Steroids 73 (2008) 953-960 (Kampa), Papadopoulou et al., Molecular Cancer 2008, 7:88, 13 pages (Papa), Handl et al., Hitting multiple targets with multimeric ligands, Expert Opin. Ther. Targets (2004) 8(6) 565-586 (Handl) and Shabsigh et al., International Journal of Impotence Research (2009) 21, 9–23 (Shabsigh), and further in view of Presolski et al, Curr. Protoc. Chem. Biol. 3:153-162, 2011 (Preslolski).
The subject matter of the claims of the ‘663 and the teachings of Kampa, Papa, Handl and Shabsigh as they are relevant to claim(s) 6 are given previously in this office action and are fully incorporated here.
Claim 8 further limits the claim 6 modulator structure by requiring Q1 is N and Q2 is C.
Claim 67 further limits the claim 6 modulator structure by requiring Q1 is C and Q2 is N.
The relevant structure of claim 6 is as follows, the ring therein formed by a copper-catalyzed azide-alkyne cycloaddition reaction:

    PNG
    media_image9.png
    247
    158
    media_image9.png
    Greyscale

The ‘663 claim 18 first species first exemplifies where Q1 above is N and Q2 is C,  and thereafter exemplifies a second ligands in which Q1 is C and Q2 is N.  This alone would suggest either structure would work.
Further supporting this, Presolski teaches specific procedures for achieving copper-catalyzed azide-alkyne cycloaddition reaction, which in the Abstract it teaches is widely used for the connection of molecular entities of all sizes.
At page 154 Presolski teaches, “The basic procedure below describes the ligation of a functional (“cargo”) azide to a biomolecule-alkyne. It can be used equally well in the reversed sense (biomolecule-azide + cargo-alkyne), and the cargo can also be a biomolecule.” Figures 1 and 2 clearly demonstrate that the reactant comprising the alkyne binds to the carbon of the resultant formed ring, whereas the reactant comprising the azide binds to one of the nitrogens of the resultant formed ring.
Following the teachings of Presolski reinforces the limited claim 18 example cited above, and makes clear that it was known in the art that selecting which reactant had the alkyne or azide was a matter of routine selection, the reaction would proceed for either alternative, so that the particular resultant structure of claim 8 or of claims 67 or 68 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 4, 9, 16 and 18 of the ‘663 in view of Kampa, Papa, Handl and Shabsigh because per Presolski selecting one or another reactant as having an alkyne or azide for reacting via a copper-catalyzed azide-alkyne cycloaddition reaction would have been an obvious choice among two known alternatives.

There would have been a reasonable expectation of success given the clear teachings of Presolski as to how choosing which reactant had the alkyne or azide would result in a correspondingly altered resultant ring structure.

Claims 28, 45 and 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 9 and 16 of U.S. Patent No. 8524663, in view of in view of Kampa et al., Steroids 73 (2008) 953-960 (Kampa), Papadopoulou et al., Molecular Cancer 2008, 7:88, 13 pages (Papa), Handl et al., Hitting multiple targets with multimeric ligands, Expert Opin. Ther. Targets (2004) 8(6) 565-586 (Handl) and Shabsigh et al., International Journal of Impotence Research (2009) 21, 9–23 (Shabsigh), and Adessi and Soto, Current Medicinal Chemistry, 2002, Vol. 9, No. 9, 963-978 (AS).
The subject matter of the claims of the ‘663 and the teachings of Kampa, Papa, Handl and Shabsigh as they are relevant to claim(s) 6 are given previously in this office action and are fully incorporated here.
Claims 28, 45 and 59 are directed to cyclic synthetic oligomer structures based upon N-substituted glycines, each structure including at least one androgen receptor modulator moiety that can be a testosterone.
Neither the ‘663, Kampa, Papa, Handl or Shabsigh teach its structures in cyclic form.
AS, however, teaches that among strategies to improve stability and bioavailability of peptide drugs, see Title and Abstract, forming cyclic analogues “represents another widely used strategy to increase peptide stability and potency” (page 967 under heading Cyclization, which fully supports the significance of following this approach).

AS, Conclusion, page 974, states, “The main goal of peptide medicinal chemistry is to transform a prototype peptide into a pharmacologically useful drug that is metabolically stable and is able to reach its target organ. In this article, we have reviewed some of the most promising strategies for reaching this goal. Most peptides that have been successfully stabilized against proteolysis have undergone several types of chemical modifications, which mask protease recognition or cleavage sites.” (emphasis added)
The ‘663’s structures are as the claimed structures N-substituted glycines albeit linear, and are peptoids per the above definition in AS, and given the concluding teaching and suggestion in AS to have several types of modifications, and the fact that cyclization is widely used so would have been considered an approach reasonably likely to succeed, it would have been obvious to further chemically modify such the structures claimed in the ‘663 by also cyclizing because this would provide further stability based on the clear teachings of AS in its cyclization section. The cyclization based on AS’s teachings would have been motivated by an interest to improve the stabilization of a therapeutic construct.
Claim 28’s various formulae for the R3 encompass testosterone, so the rejection of claim 6 as to this ARMM applies.
Similarly, claim 45 depending from claim 6 and more narrowly directed to a cyclized peptide oligomer having more limited subgenera of the appended moieties, all linked via a triazole approach, also is subject to an obviousness type rejection over the ‘663’s indicated claims because AS clearly teaches cyclized forms improve stability, and also both Papa and testosterone derived from ethisterone after conjugation, that meets formula IVa’ of claim 45 where z=Oxygen, R4=H, R5 and R6 are methyls alkyl chains, and m1=3. 
Claim 59, depending from claim 6 and more narrowly directed to a cyclized peptide oligomer of formula XIII, a testosterone steroid linked via a triazole with iterative v values for repeats of the testosterone and two additional monomers not bearing a steroid, also is subject to an obviousness type rejection over the ‘663’s indicated claims because AS clearly teaches cyclized forms improve stability, . 

Response to Arguments
Applicant’s arguments, see pages 27-29, filed 2/26/21, and particularly the claim amendments, with respect to the non-statutory double patenting rejections that included Holub have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new ground(s) of rejection is made in view of references as set forth above that are directed to the latest amended claim set.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658


 

/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658